     Case: 1:20-cv-01288-DCN Doc #: 23 Filed: 08/04/20 1 of 5. PageID #: 248




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


KENTA SETTLES,                                  )   CASE NO. 1:20-CV-01288
                                                )
                Plaintiff,                      )
                                                )   JUDGE DONALD C. NUGENT
       vs.                                      )
                                                )
MICHAEL MALAK, et al.,                          )
                                                )
                Defendants.
                                                )


PLAINTIFF’S ANSWER TO FIRST AMENDED COUNTERCLAIM OF DEFENDANTS
                MICHAEL MALAK AND ROBERT PITTS

       Now comes Plaintiff Kenta Settles and for his Answer to the pleading titled “First

Amended Counterclaim of Defendants Michael Malak and Robert Pitts,” answers as follows:

   1. Plaintiff denies Paragraph 1 of the Counterclaim.

   2. Plaintiff denies Paragraph 2 of the Counterclaim. The body camera video footage speaks

       for itself.

   3. Plaintiff denies Paragraph 3 of the Counterclaim.

   4. Plaintiff denies Paragraph 4 of the Counterclaim.

   5. Plaintiff denies Paragraph 5 of the Counterclaim.

   6. Plaintiff denies Paragraph 6 of the Counterclaim.

   7. Plaintiff admits Paragraphs 7 through 13 of the Counterclaim.

   8. Plaintiff lacks knowledge or information sufficient to form a believe about the truth of

       Paragraph 14 of the Counterclaim.
  Case: 1:20-cv-01288-DCN Doc #: 23 Filed: 08/04/20 2 of 5. PageID #: 249




9. Plaintiff lacks knowledge or information sufficient to form a believe about the truth of what

   Jeff Trimble knew or did not know and therefore denies Paragraph 15 of the Counterclaim

   but admits Plaintiff was prior to the subject incident standing in the pharmacy drive-thru

   line of the CVS on Turney Road in Garfield Heights.

10. Plaintiff denies Paragraph 16 of the Counterclaim and further answers by stating that body

   camera video footage speaks for itself.

11. Plaintiff denies Paragraph 17 of the Counterclaim.

12. Plaintiff denies Paragraph 18 of the Counterclaim.

13. Plaintiff denies Paragraph 19 of the Counterclaim except that he admits Trimble laid on his

   horn.

14. Plaintiff denies Paragraph 20 of the Counterclaim except that he admits he got startled and

   walked away.

15. Plaintiff denies Paragraph 21 of the Counterclaim and further answers by stating that the

   recording of the 911 call speaks for itself.

16. Plaintiff denies Paragraph 22 of the Counterclaim and further answers by stating that any

   dispatch recording speaks for itself.

17. Plaintiff denies Paragraph 23 of the Counterclaim.

18. Plaintiff denies Paragraphs 24 through 68 of the Counterclaim and the photograph captions

   contained within the Counterclaim and further answers by stating that body camera video

   footage speaks for itself and that the publicly available criminal dockets speak for

   themselves and further answers by incorporating herein the allegations set forth in

   Plaintiff’s Complaint, Paragraphs 10 through 42 along with the photographs and captions

   set forth in Plaintiff’s Complaint.




                                             2
      Case: 1:20-cv-01288-DCN Doc #: 23 Filed: 08/04/20 3 of 5. PageID #: 250




   19. With respect to Paragraphs 69, 75, 80, 84, and 89 of the Counterclaim, Plaintiff

       incorporates his preceding responses as if fully re-stated herein.

   20. Plaintiff denies Paragraphs 69 through 92 and further answers that with respect to

       Paragraphs 82 and 86 of the Counterclaim Plaintiff states that Defendants Malak and Pitts

       were at the time of the subject incident acting under color of law and within the course and

       scope of their employment.

   21. Plaintiff denies Defendants Malak and Pitts are entitled to any relief and accordingly deny

       their prayer for relief set forth after Paragraph 92 of the Counterclaim.

                                  AFFIRMATIVE DEFENSES

       For his affirmative defense to the allegations in the Counterclaim of Defendants Michael

Malak and Robert Pitts, Plaintiff alleges and states that as follows:

   1. The counterclaims of Defendants Malak and Pitts are barred by Fed.R.Civ.P. 12(b)(6) for

       failure to state a claim upon which relief can be granted;

   2. The counterclaims of Defendants Malak and Pitts are barred by assumption of risk;

   3. The counterclaims of Defendants Malak and Pitts are barred by self-defense;

   4. The counterclaims of Defendants Malak and Pitts are barred by consent;

   5. The counterclaims of Defendants Malak and Pitts are barred by the Fireman’s Rule;

   6. The counterclaims of Defendants Malak and Pitts are barred by estoppel;

   7. The injuries, if any, sustained by Defendants Malak and Pitts were inflicted and/or caused

       by a fellow servant, namely one another;

   8. The counterclaims of Defendants Malak and Pitts are against public policy;

   9. The counterclaims of Defendants Malak and Pitts are unconstitutional;

   10. The counterclaims of Defendants Malak and Pitts are barred by waiver;




                                                 3
     Case: 1:20-cv-01288-DCN Doc #: 23 Filed: 08/04/20 4 of 5. PageID #: 251




   11. The counterclaims of Defendants Malak and Pitts are barred by laches;

   12. The counterclaims of Defendants Malak and Pitts are not supported by the facts or the law;

   13. Defendants Malak and Pitts have failed to mitigate damages, if any;

   14. Plaintiff reserves the right to raise additional affirmative defenses as they become known

       during the course of discovery.

       WHEREFORE, having fully answered, Plaintiff prays for judgment against Defendants

Malak and Pitts and requests that Defendants Malak and Pitts take nothing and that their

counterclaims be dismissed with prejudice and further requests costs of suit and reasonable

attorneys’ fees and any other further relief to which Plaintiff is entitled and/or this Court deems

just and proper.


Dated: August 4, 2020


                                             Respectfully submitted,

                                             /s/ Jeremy A. Tor
                                             JEREMY A. TOR (0091151)
                                             NICHOLAS A. DICELLO (0075745)
                                             DENNIS R. LANSDOWNE (0026036)
                                             SPANGENBERG SHIBLEY & LIBER LLP
                                             1001 Lakeside Avenue East, Suite 1700
                                             Cleveland, OH 44114
                                             (216) 696-3232
                                             (216) 696-3924 (FAX)
                                             jtor@spanglaw.com
                                             ndicello@spanglaw.com
                                             dlansdowne@spanglaw.com

                                             Counsel for Plaintiff




                                                4
     Case: 1:20-cv-01288-DCN Doc #: 23 Filed: 08/04/20 5 of 5. PageID #: 252




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 4th day of August 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record and may be obtained through the Court’s CM/ECF Systems.




                                         /s/ Jeremy A. Tor
                                         JEREMY A. TOR (0091151)
                                         NICHOLAS A. DICELLO (0075745)
                                         DENNIS R. LANSDOWNE (0026036)
                                         SPANGENBERG SHIBLEY & LIBER LLP
                                         1001 Lakeside Avenue East, Suite 1700
                                         Cleveland, OH 44114
                                         (216) 696-3232
                                         (216) 696-3924 (FAX)
                                         jtor@spanglaw.com
                                         ndicello@spanglaw.com
                                         dlansdowne@spanglaw.com

                                         Counsel for Plaintiff




                                            5
